Citation Nr: 0928113	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease-osteoarthritis.

2.  Entitlement to service connection for degenerative joint 
disease of the right rotator cuff.

3.  Entitlement to service connection for degenerative joint 
disease of the left rotator cuff.

4.  Entitlement to service connection for left hip 
replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1948 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim in December 2008.


FINDINGS OF FACT

1.  Degenerative joint disease-osteoarthritis did not have 
its onset during service, was not diagnosed within a year 
after service, and has not been otherwise linked to any 
injury or disease incurred in service.

2.  Degenerative joint disease of the right rotator cuff did 
not have its onset during service, was not diagnosed within a 
year after service, and has not been otherwise linked to any 
injury or disease incurred in service.

3.  Degenerative joint disease of the left rotator cuff did 
not have its onset during service, was not diagnosed within a 
year after service, and has not been otherwise linked to any 
injury or disease incurred in service.

4.  The Veteran's left hip replacement did not occur during 
service or within a year after service, and has not been 
otherwise linked to any injury or disease incurred in 
service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease-osteoarthritis was not 
incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Degenerative joint of the right rotator cuff was not 
incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Degenerative joint disease of the left rotator cuff was 
not incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A left hip replacement was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
July 2004, prior to the initial AOJ decision on his claims.  
Additional notice was provided to the Veteran in May 2009.  
The Board finds that the notices read, as a whole, fully 
comply with VA's duty to notify as to content, but not to 
timing.  However, the Board finds that any deficiency as to 
timing has been cured by appropriate notice and subsequent 
adjudication in June 2009.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may 
be cured by affording the Veteran appropriate notice and 
subsequent adjudication).  Likewise, the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  He was told it was his 
responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the claims has been obtained.  The 
Veteran has been provided VA examinations related to his 
claims, and appropriate medical opinions obtained.  The 
Veteran has indicated he had Social Security Administration 
(SSA) records related to his claims, however, the SSA has 
indicated they are unable to supply these records to VA 
because they have been destroyed and any further attempts 
would be futile.  The Veteran was provided additional 
opportunity to supply any SSA records in his possession, and 
he did so.  Thus no further effort is necessary to attempt to 
obtain these records.  Additionally, relevant private 
treatment records have been obtained, and the Veteran has not 
indicated that there are any VA treatment records related to 
his claim.  Moreover, the AMC/RO fully complied with the 
December 2008 Board remand.  The appellant has not requested 
a hearing on this matter, and the Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts have been made to 
obtain evidence necessary to substantiate the claims.  
Therefore, no further assistance to the Veteran is required.  

II.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran's contends that his current degenerative joint 
disease-osteoarthritis of multiple joints, including 
resulting in a total left hip replacement, is related to his 
military service.  Specifically, the Veteran contends that, 
as an air crewman, he was subjected to over 300 carrier take 
offs and landings and that these placed extreme stress on his 
body resulting in the development of degenerative joint 
disease-osteoarthritis.  He also relates his current 
degenerative joint disease-osteoarthritis to an incident in 
service in April 1965 when he crashed in an aircraft off the 
coast of Jamaica.  These incidents form the basis of the 
Veteran's claims for service connection.  

The Board notes that, in a July 2008 rating decision, service 
connection was granted for the Veteran's cervical spine and 
lumbar spine disabilities.  Thus, in adjudicating the present 
claim, the Board need not consider whether degenerative joint 
disease-osteoarthritis of the cervical and lumbar spines 
warrants service connection.

The medical evidence establishes that the Veteran currently 
has degenerative joint disease of the bilateral shoulders, 
specifically in the glenohumeral joint.  See January 2008 and 
January 2009 VA examination reports.  He also is status post 
total left hip replacement since May 1995, which was 
performed due to advanced osteoarthritis of the left hip.  
See May 1995 private surgical and treatment reports.  The 
medical evidence of record, however, fails to identify 
degenerative joint disease-osteoarthritis in any other joints 
not already service-connected.  Thus, the Board's inquiry 
will be limited to the right and left shoulders and the left 
hip.

A review of the Veteran's service treatment records fails to 
show any complaints, findings or diagnoses of degenerative 
joint disease-osteoarthritis in service.  Furthermore, the 
fail to document any injury in service to the right shoulder, 
left shoulder or left hip that may have resulted in the 
development of traumatic degenerative joint disease-
osteoarthritis.  

The Veteran's June 1948 entrance examination was silent for 
any abnormalities of the upper or lower extremities.  An 
August 1958 service treatment record documents the Veteran's 
complains of bilateral shoulder pain, but these pains were 
associated with paratyphoid and salmonella paratyphi.  
Hospitalization records fail to identify any specific 
disorder related to the shoulders.  The Veteran's service 
treatment record also contain numerous annual physical 
examinations that indicate he was fit for duty as an aircrew 
man and note no defects that would disqualify him from such 
service.  With regard to the Veteran's assertion of having 
been in an airplane crash, the service treatment records 
contain a treatment note from April 1, 1965, that indicates 
that the Veteran was "in the #3 crewman's seat today when 
his S2D ditched off the port bow of Essex."  The Board notes 
that "Essex" was the name of the aircraft carrier the 
Veteran was serving on at that time.  The treatment note also 
indicates that physical examination of the Veteran showed he 
was ambulatory with no physical injury.  He was returned to 
duty after given a shot of brandy.  There are no subsequent 
clinical records to show that the Veteran had any residual 
injury because of this incident.  In December 1967, the 
Veteran underwent physical examination for separation from 
active duty.  On physical examination, no abnormalities 
associated with the Veteran's upper extremities, lower 
extremities, or musculoskeletal system were noted.

The first notation post-service of any arthritic condition is 
found in a May 1995 private treatment records.  At this time, 
the Veteran had complained of constant left hip pain for the 
past three to four years, and he underwent a total left hip 
replacement for advanced osteoarthritis in the left hip.  
Additionally, January 1997 and January 1998 private treatment 
records document that the Veteran underwent surgical 
treatment for rotator cuff repair of the left and right 
shoulders, respectively.  None of these records shows that 
the Veteran had osteoarthritis or degenerative changes in 
either shoulder.  Moreover, no where in these treatment 
records did any of the Veteran's treating physicians 
attribute the Veteran's disorders to any event in service, 
nor is there any indication that the Veteran himself reported 
to his physicians that the onset of these disorders was in 
service.

In an effort to assist the Veteran, he was provided  VA 
examination in January 2008.  The Veteran indicated that he 
could not "recall ever hurting his shoulders, they just 
deteriorated," and that he could not recall any hip injury 
prior to service.  After performing an appropriate physical 
examination of the Veteran and taking x-rays, the examiner 
confirmed the Veteran's total hip replacement and diagnosed 
arthritis of the bilateral glenohumeral joints (i.e., 
shoulders).  In its December 2008 remand, the Board found 
that the medical opinion offered by the examiner was 
difficult to understand due to its grammatical structure and, 
therefore, found that remand was necessary in order to obtain 
a new medical opinion.

In response, the Veteran was provided another VA examination 
in January 2009.  This examiner reviewed the claims folder, 
recorded the Veteran's account of in service injuries and 
joint stress, performed an appropriate physical examination, 
and took appropriate x-rays of the Veteran's joints.  Based 
upon his findings, the examiner diagnosed the Veteran to have 
degenerative joint disease of the bilateral shoulders and 
total left hip prosthesis.  Based on all of this information, 
the examiner opined that the Veteran's disorders were not 
caused by or the result of the Veteran's active duty service.  
Of particular importance to the examiner in arriving at this 
opinion was the lack of any injury in service to the 
Veteran's shoulders or hip, the numerous normal physical 
examinations in service showing no findings of any 
abnormalities, and the significant gap between the Veteran's 
separation from service and the reported onset of any 
symptoms of these disorders.  

The Veteran is competent to relay his account of pain in 
service, and the Board has considered these statements in 
evaluating his claims.  However, lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his opinion alone is 
insufficient to provide the necessary nexus between his 
current degenerative joint disease-osteoarthritis of the 
bilateral shoulders and left hip replacement and any injury 
or disease in service.  Moreover, the gap between the 
Veteran's separation from service and his first post-service 
medical evidence for any of the claimed disorders (1968-
1995), make the Veteran's statements regarding the continuity 
of symptoms less credible than the medical evidence of 
record.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service)

Based on the evidence, the Board finds that the preponderance 
of the evidence weighs against the Veteran's service 
connection claims for degenerative joint disease-
osteoarthritis involving the right and left rotator cuffs and 
his left hip replacement.  There is no evidence that any of 
these disorders had their onset during the Veteran's military 
service and no competent medical opinion of record linking 
the Veteran's them to his military service.  Moreover, the 
first medical record of any of the claimed disorders is some 
28 years after the Veteran separated from service (1968-
1995), thus, there is no evidence of an onset within one year 
after his discharge.  

Thus, the preponderance of the evidence fails to establish 
that the Veteran's current left hip replacement and bilateral 
shoulder degenerative joint disease are related to his 
military service or may by presumed to be.  The preponderance 
of the evidence being against the Veteran's claims for 
service connection, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claims must be 
denied.


ORDER

Service connection for degenerative joint disease-
osteoarthritis is denied.

Service connection for degenerative joint disease of the 
right rotator cuff is denied.

Service connection for degenerative joint disease of the left 
rotator cuff is denied.

Service connection for left hip replacement is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


